Citation Nr: 0940569	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a herniated nucleus pulposus at lumbosacral level 
with referred pain to the left leg, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel
INTRODUCTION

The Veteran had active service from September 2001 to October 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which increased the rating from 10 to 20 
percent for the Veteran's service-connected herniated nucleus 
pulposus at lumbosacral level with referred pain to the left 
leg.  

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  

It was noted in a report of a July 2008 VA examination that 
the Veteran lost 16 weeks of work following back surgery.  
The Board finds that a claim for a temporary total rating 
based on the Veteran's July 2007 back surgery is raised by 
the record.  See 38 C.F.R. §§ 4.29, 4.30 (2009).  This matter 
is referred to the RO for appropriate action.  

The Board also finds that there are inconsistencies within 
the July 2007 statement of the case (SOC).  The RO noted that 
the Veteran's dermatitis of the feet and left shoulder 
impingement were rated as noncompensable, but then notified 
the Veteran in the same document that a 20 percent evaluation 
for each condition is continued.  While the Veteran failed to 
perfect his appeal of either issue by submitting a timely 
substantive appeal, the Board finds that the Veteran must be 
issued a correct SOC and be provided with an opportunity to 
submit a timely substantive appeal for these claims 
thereafter.   

The issues of entitlement to compensable ratings for the 
Veteran's dermatitis of the feet and left shoulder 
impingement syndrome; a rating in excess of 10 percent for 
radiculopthay of the left lower extremity; and to an 
extraschedular rating for his back disability are addressed 
in the REMAND appended to the decision below.  These matters 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The Veteran's service-connected herniated nucleus 
pulposus at lumbosacral level is manifested by pain, muscle 
spasms and limitation of motion of the thoracolumbar spine; 
forward flexion of his back is not limited to 30 degrees or 
less; the preponderance of the evidence is against a finding 
of ankylosis, incapacitating episodes necessitating bed-rest 
prescribed by a physician, or neurological deficit warranting 
a separate compensable rating (aside from radiculaopthy of 
the left lower extremity), including but not limited to bowel 
or bladder impairment.

3.  The medical evidence shows that the Veteran has at least 
mild radiculopathy of the left lower extremity associated 
with his service-connected herniated nucleus pulpous at 
lumbosacral level; the question of entitlement to a rating in 
excess of 10 percent is addressed in the remand below.


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged schedular rating in 
excess of 20 percent for herniated nucleus pulposus at 
lumbosacral level have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5243 (2009).  

2.  The criteria for a separate 10 percent rating for left 
lower extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.20, 4.124, Diagnostic Code 8599-8520 (2009).    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran was 
issued VCAA notification letters in October 2005 and April 
2006, which informed him of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In March 2006 he 
Veteran received Dingess notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letters were issued prior to the November 
2006 rating decision on appeal; thus, VCAA notice was timely.

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertained to a greater degree of 
specificity with respect to notice of the criteria necessary 
for an increased rating.  However, aside from the fact that 
this case has been overruled in large part (see Vazquez-
Flores v. Shinseki,--- F.3d ----, 2009 WL 2835434 (2009)), 
since the claim on appeal is a downstream issue from that of 
service connection, Vazquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA medical records, and reports of 
VA examinations.  The Veteran has been afforded multiple VA 
examinations to evaluate his back disability, including in 
October 2006 and July 2008.  Such evaluations were thorough 
in nature and provided findings that are adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide an examination or medical opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2008).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability rating 
assigned to his service-connected herniated nucleus pulposus 
at lumbosacral level with referred pain to the left leg by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  38 C.F.R. § 4.71a.  Ratings under 
the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorableankylosis of entire spine.  38 C.F.R. 
§ 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. 
§ 4.71a.  Note (5) provides, in pertinent part, that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the  following: difficulty walking because 
of a limited line of  vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable  ankylosis.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes (effective September 26, 
2003) provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a.  DC 8520 provides that mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Factual Background

The Veteran contends, in essence, that his service-connected 
herniated nucleus pulposus at the lumbosacral level with 
referred pain to the left leg has worsened and is more 
disabling than currently evaluated.  

Service treatment records show that the Veteran injured his 
left knee playing basketball in April 2004, and he was 
prescribed pain medication.  In May 2005, he sought treatment 
for lower back pain and reported that it had begun several 
months earlier, especially while in Iraq.  He thought that he 
aggravated the injury by lifting and stated that the pain was 
only relieved through rest.  The examiner noted that the 
Veteran had a history of lower back pain.  He had numbness 
and tingling, more on the left than right side, which started 
in the buttock and descended.  The Veteran denied shooting 
pains, weakness, urinary or fecal incontinence, saddle 
anesthesia, or a history of trauma.  He was diagnosed as 
having lumbar somatic dystia with associated paraspinal spasm 
and was prescribed pain medications and strengthening 
exercises.  A few days later, the Veteran complained that his 
back was worse and felt sharp pain in his lower back.  He 
complained of a stiff back when he woke up and of difficulty 
running and bending down to tie his boots.  The Veteran was 
placed on light duty, and the examiner consulted physical 
therapy.  

The Veteran's August 2005 separation examination noted his 
lower back injury of a paraspinal spasm.  

In November 2005, the Veteran had a VA examination and was 
diagnosed as having thorocolumbar spine strain with referred 
pain to the left leg.  The examiner also noted that he had 
congenital fusion of L4-L5 with slight reversal of the normal 
lordotic curve at that level.  He had normal gait and 
ambulation, but there was tenderness on palpitation of the 
paraspinal musculature.  There were no sensory deficits with 
monofilament testing.  Range of motion of his thorocolumbar 
spine showed flexion from 0 to 60 degrees, extension 0 to 20 
degrees, left and right lateral flexion 0 to 20 degrees, and 
left and right rotation 0 to 30 degrees.  He had an increase 
in pain with repetitive flexion and extension activities.  He 
reported a post-Iraq incapacitating episode from which he 
could not get out of bed for one week.  He reported left leg 
pain and flare-ups when standing for more than 10 minutes.  

VA treatment records from December 2005 noted that the 
Veteran complained of constant low back pain and left leg 
numbness.  He stated that the numbness went from his buttocks 
to his foot and described it "like a muscle pulling."  The 
physician stated that the signs and symptoms were consistent 
with highly irritable lower back pain and groin and left 
lower extremity numbness.  A nurse instructed him to continue 
with physical therapy, which included electrical stimulation.  
The claims file includes physical therapy and pain clinic 
records from December 2005 through October 2006.  

In January 2006, a physician stated that the Veteran's left 
lower extremity numbness had resolved.  He was diagnosed as 
having improving chronic low back pain and sciatica.  The 
physician noted that physical therapy had led to dramatic 
relief.  An EMG was ordered to look for objective findings of 
radiculopathy, and if his pain did not improve a neurosurgery 
consult would be scheduled.  In February 2006, the Veteran 
complained of lumbar numbness and decreased sensation.  
Physical therapy notes recorded radicular pain in his left 
posterior thigh.  In March 2006, he reported no radicular 
pain for two weeks, but he had increased kyphosis and lumbar 
lordosis.  In April 2006, the Veteran was training for the 
police and sheriff's academy physical tests and reported 
running a quarter mile that resulted in soreness.  

In May 2006, the Veteran was seen in the VA pain clinic.  He 
reported that his back pain no longer radiated down his left 
leg to his foot.  He complained of current pain and numbness 
from his coccyx to his testes.  He had tenderness to 
palpitation in his lower lumbar spine as well as the left S1 
joint area and had some spasms in that area.  He was 
diagnosed as having chronic low back pain and left S1 nerve 
root compression.  In July 2006, he had a follow-up 
appointment, and his tenderness was decreased.  

In October 2006, the Veteran had another VA examination.  The 
examiner noted a January 2006 lumbar spine MRI that revealed 
that the Veteran had a complete disk extrusion which was 
broad based at the L5-S1 level with bilateral neural 
foraminal narrowing.  The Veteran stated that he had 
limitations in walking and lifting due to his back condition 
and that he had daily flare-ups of his back pain.  He denied 
any bowel or bladder dysfunction, and he denied numbness of 
his leg.  The examiner noted no gross deformity of his 
thorocolumbar spine, but there was tenderness on palpitation 
of the lower lumbar pravertebral musculature, the left sacral 
area, and over the left gluteal area.  His thorocolumbar 
spine had 40 degrees of a normal 90 degrees of flexion, 10 
degrees of a normal 30 degrees of extension, 20 degrees of a 
normal 30 degrees of bending to each side, and 30 degrees of 
a normal 45 degrees of rotation to each side.  He had no 
sensory or motor deficit of either lower extremity; deep 
tendon reflexes of the lower extremities were present and 
symmetric bilaterally.  His lumbar spine range of motion and 
strength was diminished due to complaint of pain on attempt 
at repetitive motion testing.  He was diagnosed as having 
herniated nucleus pulposus at the lumbosacral level with 
broad based extrusions with foraminal narrowing bilaterally.  
There was no evidence of neuropathy.  The Veteran had started 
a job as a secretary two weeks earlier, and he reported that 
he had not lost any time at work.  

In the Veteran's August 2007 substantive appeal, he stated 
that he had surgery on the herniated disk in his lower back 
on July 9, 2007, and he was out of work since that time.  He 
was turned down for several county, state, and local law 
enforcement jobs, and he has to take medication for 
depression and pain.  He claimed that he cannot substitute 
his medications, because it has caused mood swings and almost 
led to suicide.  He claimed that he can not lift his two year 
old daughter or perform household chores; he has to pay to 
have this done or ask family for help.  He stated that he is 
unable to exercise and has gained 90 pounds.  

In July 2008, the Veteran had another VA examination.  The 
examiner noted the Veteran's July 2007 surgery and that he 
had not continued with physical therapy or the pain clinic 
postoperatively.  The Veteran's postoperative diagnosis was 
posterolateral broad-based L5-S1 disk herniation with the L5-
S1 foramina on the left side with L5 and S1 radiculopathy.  
The examiner reported that although the surgery had not 
relieved his back pain significantly, the left lower 
extremity pain, paresthesias, and numbness, although still 
present, were significantly diminished relative to before the 
operation.  The examiner also noted that the Veteran 
underwent bariatric surgery recently to lose weight and 
reduce stress on his back; he had already lost 40 pounds in 
the past month.  The Veteran reported no history of urinary 
or fecal incontinence, numbness, or leg or foot weakness.  He 
reported a history of constant pain, weakness, and spasms; he 
stated that the pain radiated from his left buttock to distal 
thigh.  His foot occasionally becomes numb with sitting.  He 
stated that he has severe, weekly flare-ups that are 
alleviated with rest.  He reported no incapacitating episodes 
of spine disease.  The examiner found no kyphosis, lumbar 
lordosis, or ankylosis.  The examiner noted no muscle atrophy 
or spasms.  The Veteran's left plantar had abnormal 
dorisflexion.  

During the July 2008 VA examination, the Veteran's 
thoracolumbar spine had flexion from 0 to 70 degrees, 
extension 0 to 5 degrees, left lateral flexion and left 
lateral rotation 0 to 20 degrees, right lateral flexion 0 to 
25 degrees, and right lateral rotation 0 to 30 degrees.  
There was objective evidence of pain on active range of 
motion, but there were no additional limitations after three 
repetitions of range of motion.  The examiner also noted a 14 
by .5 cm scar extending from the buttocks cephalad over the 
lumbar spine.  The Veteran was diagnosed as having a history 
of L5-S1 herniated nucleus pulposus with left nerve 
impingement, now s/p L5-S1 posterior fusion with residual 
constant back pain as well as pain and paresthesias in the 
left lower extremity from residual swelling around left 
lumbosacral nerve roots.  The examiner concluded that the 
disability had severe occupational effects for the Veteran, 
as he had decreased concentration, mobility, stamina, and 
productivity.  The examiner also noted the Veteran's 
disqualification from police work because of his back 
disability.  

In the June 2009 Board hearing, the Veteran stated that the 
initial injury to his back must have occurred when his unit 
was struck by a roadside bomb and he had a concussion that 
knocked him to the ground.  The Veteran noted that since the 
epidurals from the pain clinic did not help, back surgery, 
which left him with screws in his spine, was his final 
option.  He explained that the back surgery lessened the pain 
at the surgical site, but he still has pain going down his 
left leg and still has numbness.  He also sometimes has sharp 
pain that goes to his foot.  He reported having flare-ups 
every week to ten days for which he takes extra pain 
medication and stays in bed.  He stated that he has lost a 
considerable amount of wages, because his back disability 
disqualified him from law enforcement.  Since his back and 
bariatric surgeries, he has only been able to work part time 
as a secretary.  He stated that he has to take sleep 
medication, and he is no longer able to be active and play 
with his children.  He continues to receive monthly care at 
the VA clinic.  Additionally, his wife, who is a nurse, 
offered assistance during the Veteran's testimony.  
Analysis

The Veteran's lumbar spine disability is currently evaluated 
as 20 percent disabling.  The Board finds that the disability 
does not warrant a rating in excess of 20 percent.  However, 
a separate 10 percent rating for his left lower extremity 
radiculopathy, which is associated with his back disability, 
is warranted. 

Upon three VA examinations from November 2005 to July 2008, 
forward flexion of the Veteran's thorocolumbar spine was 0 to 
60 degrees, 0 to 40 degrees, and 0 to 70 degrees.  In order 
to be evaluated at 40 percent disabling, the Veteran's 
forward flexion would have to be limited to 30 degrees or 
less.  38 C.F.R. § 4.71a, DC 5237.  None of his examinations 
have shown such limitation of motion.  

The Board has considered whether there is evidence of 
additional loss of motion of the thoracolumbar spine due to 
pain, weakness, fatigue or other relevant symptoms.  The 
medical evidence does not show that the Veteran has any 
additional limitation of motion of the thoracolumbar spine 
due to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a rating in excess 
of 20 percent.  There is no medical evidence to show that 
fatigue, weakness, incoordination or any other symptom or 
sign attributable to the Veteran's disc disease results in 
such additional limitation of motion.  

Additionally, neither the Veteran's three examinations nor 
his service or VA treatment records revealed ankylosis of the 
thoracolumbar spine.  Thus, he does not qualify for a higher 
rating under DC 5237.  38 C.F.R. § 4.71a.  

The Veteran has reported a history of incapacitating episodes 
and current severe flare-ups.  He stated that these episodes 
occur approximately every seven to 10 days and that he takes 
additional pain medication and rests in bed until he 
recovers.  The Veteran is competent to report symptoms, 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See also Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  The Board is also 
cognizant of the fact that the Veteran's wife is a nurse.  
However, the applicable rating criteria for schedular ratings 
based upon incapacitating episodes of intervertebral disc 
syndrome specify that there must be bedrest and treatment 
prescribed by a physician.  See 38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (after DC 5243), Note (2) (emphasis 
added).  There is no competent evidence in the record to show 
that the Veteran was prescribed bedrest by a physician with 
concurrent treatment by a physician.  If there is no record 
of such treatment as determined by a physician, by 
regulation, there was no incapacitating episode.  See 67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  Consequently, an 
increased rating based on incapacitating episodes is not 
warranted.  

Finally, aside from radiculopthay of the left lower extremity 
(see below), there is no medical evidence to show that the 
Veteran has any associated objective neurological 
abnormalities, including but not limited to bowel or bladder 
impairment, that warrant a separate compensable rating.  See 
38 C.F.R. § 4.71a, DC
5243, Note (1).  It was specifically noted upon the October 
2006 and July 2008 VA examinations that he did not have bowel 
or bladder dysfunctions.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 20 percent for a herniated 
nucleus pulposus at the lumbosacral level must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Such does not end the Board's inquiry.  The question of 
whether the Veteran is entitled to an extraschedular rating 
for his low back disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009) is addressed in the remand below.  In 
addition, the Board finds that the medical evidence warrants 
a 10 percent rating for left lower extremity radiculopathy.  

The Veteran's July 2007 postoperative diagnosis was 
posterolateral broad-based L5-S1 disk herniation with the L5-
S1 foramina on the left side and with L5 and S1 
radiculopathy.  (Emphasis added.)  This diagnosis was 
affirmed during his July 2008 VA examination.  Additionally, 
he has consistently complained of and sought treatment for 
left lower extremity numbness that began in service at the 
same time he began seeking treatment for his lower back.  
Some of the treatment records are negative for any pertinent 
abnormal objective findings but it is clear from the record 
that the Veteran has intermittent radiculopathy.  The Board 
finds that the medical evidence, along with the Veteran's 
testimony, support a finding of at least mild left lower 
extremity radiculopathy associated with his service-connected 
herniated nucleus pulpous at the lumbosacral level.  With 
rating by analogy to incomplete paralysis of the sciatic 
nerve, a separate 10 percent rating is warranted.  38 C.F.R. 
§§ 4.20, 4.124a, DC 8599-8520.  The question of entitlement 
to a rating in excess of 10 percent for the Veteran's 
radiculopathy of the left lower extremity is addressed in the 
remand below.


ORDER

Entitlement to an initial or staged schedular rating in 
excess of 20 percent for a herniated nucleus pulposus at 
lumbosacral level is denied.  

Entitlement to a separate 10 percent rating for left lower 
extremity radiculopathy associated with a herniated nucleus 
pulposus at lumbosacral level is granted.  


REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including 38 C.F.R. § 3.321(b)(1) (2009), which governs 
extraschedular ratings.  With respect to his herniated 
nucleus pulposus at lumbosacral level, the Board finds that 
the evidence of record does present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has claimed that he was 
denied law enforcement jobs because of his back disability 
despite being otherwise qualified.  He contends that he has 
lost a considerable amount of wages due to having to accept a 
position as a secretary instead.  The July 2008 VA examiner 
stated that the Veteran's back disability had significant 
occupational effects.  Such evidence suggests that his back 
disability has caused significant enough interference with 
employment as to warrant a referral for consideration of the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

VA should advise the Veteran that under 38 C.F.R. § 3.321(b) 
the governing norm in consideration of such a claim is that 
of an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  VA 
should notify the Veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, employment records referring to any poor job performance 
stemming from his service-connected disability at issue and 
statements from his employer, coworkers, health care 
providers, family, and friends who have observed the effects 
of his back disability on his ability to operate successfully 
in a work environment.  The Veteran should be requested to 
submit all evidence in his possession that pertains to this 
matter.  

The decision above grants a separate 10 percent rating for 
mild radiculopathy of the left lower extremity as it is 
associated with the Veteran's service-connected herniated 
nucleus pulposus.  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(after DC 5243), Note (2).  See also 38 C.F.R. §§ 4.20, 
4.124, DC 8520 (2009) (rating by analogy to incomplete 
paralysis of the sciatic nerve).  The question of entitlement 
to a rating of greater than 10 percent must be remanded as 
the Veteran has not been informed of the applicable rating 
criteria.  To deny a higher initial rating under such 
circumstances would be a denial of due process of law.  
Accordingly, the claim for a rating in excess of 10 percent 
for radiculopathy of the left lower extremity must be 
remanded to the RO for appropriate development and 
adjudication.  38 C.F.R. § 19.9 (2009). 


In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  Specifically, the Veteran should 
be provided with the following:

(a) Notice of what information or 
evidence (e.g., statements from 
former or current employers or co-
workers) is needed to substantiate a 
claim for an extraschedular rating 
for his back disability.  38 C.F.R. 
§ 3.321(b)(1).

(b) Notice of what information or 
evidence is needed to substantiate a 
claim for a rating in excess of 10 
percent for radiculopathy of the 
left lower extremity.  38 C.F.R. 
§ 4.118, DC 8520. 

2.  After the duties to notify and assist 
have been satisfied, the RO must then 
adjudicate the claim for a rating in 
excess of 10 percent for radiculopathy of 
the left lower extremity.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, the Veteran must be provided 
an opportunity to appeal.  All indicated 
action should follow.  The AMC/RO's 
determination should be clearly noted in 
the claims file.

3.  The AMC/RO must refer the issue of 
whether an extraschedular rating is 
warranted for the Veteran's service-
connected back disability to the VA Chief 
Benefits Director, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  If 
the benefit sought is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided an 
SSOC and an appropriate period of time for 
response.  The AMC/RO's determination 
should be clearly noted in the claims 
file.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


